DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-33 are pending in the application. Claims 34-36 have been withdrawn from consideration in response to Restriction Requirement. Claims 19 and 25-27 have been amended in 02/28/22 amendment.
The amendment filed 02/28/22 overcomes objections to claims 25-27.
	
Response to Arguments
Applicant's arguments filed 02/28/22 have been fully considered but they are not persuasive. Prior art Taliwal et al. (US Publication 2017/0293894 A1) still covers the amended limitations. See below rejections for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 19 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US Publication 2017/0293894 A1, hereafter Taliwal), in view of Sunkavalli et al. (US Publication 2020/0151509 A1, hereafter Sunkavalli).
As per claim 19, Taliwal teaches the invention substantially as claimed including
a computer-implemented method (ABSTRACT) for estimating damage to a vehicle, comprising: 
receiving a plurality of images of the vehicle (FIG. 4 #402; FIG. 25 #2502; FIG. 26 #2606); 
determining a plurality of parts of the vehicle that are represented in each of the plurality of images of the vehicle (FIG. 5 #506); 
determining, per part, one or more damage states of the vehicle using one or more trained models and the plurality of images (FIG. 5 #508; FIG. 25 #2506; FIG. 26 #2610; FIG. 13 and para. [0118]); 
determining a confidence value for each of the damage states (Taliwal uses a respective trained CNN model for detecting external damage state for each part (FIG. 25 #2506). Taliwal’s CNN is designed for classification tasks. In other words, the desired output of a CNN is one of several classes (e.g., damaged vs. non-damaged for a vehicle part). The output of the network is interpreted as a probability distribution over the classes. For an example of positive and negative classification (e.g., damaged vs. non-damaged), the output probability could be q=[0.1 0.9]. During training process, weights on neurons are adjusted to satisfy a loss function H(p,q). If the output probability q is close to the ground truth probability p, H is small. When the CNN is done 
outputting the one or more damage states of each of the parts of the vehicle and the confidence value for each of the damage states (FIG. 4 #404 to #406; See above analysis for damage classification probability. See para. [0118] for “an indicator of the severity of damage” to a specific part). 
Taliwal teaches every limitation as analyzed above except that the one or more trained models comprise a domain confusion loss.
Sunkavalli discloses a method for determining high-dynamic range lighting parameters for input low-dynamic range (LDR) images by training a neural network system to estimate lighting parameters for input images where the input images are synthetic and real low-dynamic range images (ABSTRACT). Since training data is from different sources (domains), i.e., real LDR images and synthetic LDR images, a weighted domain loss is included when training the neural network system (FIG. 3). In this way, when the discriminator can identify a synthetic LDR image from a real LDR image, the neural network system can be corrected for errors to make the system more accurate for real LDR images (para. [0074]-[0077]).
Taking the combined teachings of Taliwal and Sunkavalli as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including a domain confusion loss when training a neural network system as performed by Sunkavalli in order for the system to adapt to different training data sources (domains).



As per claim 22, dependent upon claim 21, Taliwal in view of Sunkavalli teaches determining one or more repair operations for each of the parts of the vehicle comprises comparing the one or more scores to a pre-determined threshold (Taliwal para. [0197] mentions values “yc” for exterior parts damage and values “yc” for interior parts damage. Para. [0118] teaches using a fraction of damaged area (yc) against a threshold to determine damage. Para. [0197] further teaches comparing values “yc” for interior parts to determine damage).

As per claim 23, dependent upon claim 19, Taliwal in view of Sunkavalli teaches using of any or any combination of: a computer vision damage assessment model; a repair/replace prediction model; a labor hours prediction model; and/or a remove and install model (Taliwal FIG. 25). 

As per claim 24, dependent upon claim 23, Taliwal in view of Sunkavalli teaches any or any combination of: a computer vision damage assessment model; a 

As per claim 25, dependent upon claim 22, Taliwal in view of Sunkavalli teaches the one or more repair operations for each of the parts of the vehicle comprise replacing or repairing the damaged part of the vehicle (Taliwal para. [0037], [0060], [0065]). 

As per claim 26, dependent upon claim 21, Taliwal in view of Sunkavalli teaches determining repair or replace labor hours based on the one or more classifications (Taliwal FIG. 25; para. [0037], [0060], [0065]).

As per claim 27, dependent upon claim 22, Taliwal in view of Sunkavalli does not teach that the pre-determined threshold is adjustable based on one or more jurisdictional requirements. Taliwal, however, does suggest that damage estimation is jurisdiction-dependent. For example, para. [0031] teaches that an insurance company field inspector or adjustor visits the vehicle site, captures the requisite images and uploads them to the server, as is currently done in some jurisdictions or countries. Taliwal teaches determining damage against a threshold as analyzed in claim 22. Taliwal further mentions the cost estimation engine 2510 can look up in a database the corresponding cost for repair or replacement of each of the external and internal parts based on make, model, year, and color of the vehicle. Some embodiments also take 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Taliwal and Sunkavalli, in the manner as claimed, for the benefit of taking into account the geographic location of the vehicle when assessing the cost estimation.

As per claim 28, dependent upon claim 19, Taliwal in view of Sunkavalli teaches determining a plurality of parts of the damaged vehicle that are represented in the plurality of images of the damaged vehicle comprise the use of a plurality of classifiers (Taliwal FIG. 25 #2506 comprising a plurality of classifiers; para. [0163]). 

As per claim 29, dependent upon claim 28, Taliwal in view of Sunkavalli teaches each one of the plurality of classifiers is operable to detect each of the parts of the damaged vehicle (Taliwal FIG. 25 #2506 each one of the plurality of classifiers is for one part; para. [0163]). 

As per claim 30, dependent upon claim 29, Taliwal in view of Sunkavalli further teaches determining one or more sets of relevant images of each of the plurality of parts from the plurality of images of the vehicle (Taliwal FIG. 25 #2504; para. [0189]). 

. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US Publication 2017/0293894 A1, hereafter Taliwal), in view of Sunkavalli et al. (US Publication 2020/0151509 A1, hereafter Sunkavalli), as applied above to claim 19, and further in view of Utke (US Publication 2019/0073641 A1).
As per claim 20, Taliwal in view of Sunkavalli teaches receiving vehicle input data, wherein the vehicle input data comprises details of one or more proposed parts and labor operations for repairing the damage to the vehicle; and determining the parts and labor operations of the vehicle input data that are relevant to each of the plurality of parts of the vehicle (Taliwal para. [0065], [0122], [0139]). 
Taliwal in view of Sunkavalli does not mention normalized parts of the vehicle.
	Utke is evidenced that normalizing a part of the vehicle when comparing to a template image is well-known and practiced (para. [0004], [0076], [0078]).
Taking the combined teachings of Taliwal, Sunkavalli and Utke as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider normalizing parts of the vehicle in order to compare the parts to database parts more accurately.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US Publication 2017/0293894 A1, hereafter Taliwal), in view of Sunkavalli et al. (US .
As per claim 32, Taliwal in view of Sunkavalli teaches that the one or more trained models comprises one or more networks trained on a plurality of datasets (Taliwal FIG. 25-26; para. [0036], [0139]; claim 8). Taliwal in view of Sunkavalli, however, does not teach the rest limitations.
Kim discloses a method for generating and outputting a segmentation model using 3D models having user-provided labels and scene graphs. For example, a system uses a neural network learned from the user-provided labels to transform feature vectors, which represent component shapes of the 3D models, into transformed feature vectors identifying points in a feature space (ABSTRACT). Specifically, the segmentation-model-generation module 106 executes a verification operation 610 that determines if the neural network model 600 should be adjusted. In some embodiments, the verification operation involves determining whether points in the feature space 702 are sufficiently close together if these points correspond to similar component shapes, whether points in the feature space 702 are sufficiently far from one another if these points correspond to dissimilar component shapes, or some combination thereof. For instance, if the neural network model 600 is optimized (or otherwise adjusted) to be suitable for use by the segmentation-model-generation module 106, the transformed feature vectors corresponding to similar component shapes should define points that are closer together in the feature space 702 (FIG. 6-7; para. [0099]).
 Taking the combined teachings of Taliwal, Sunkavalli and Kim as a whole, it would have been obvious for a person with ordinary skill in the art before the effective .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US Publication 2017/0293894 A1, hereafter Taliwal), in view of Sunkavalli et al. (US Publication 2020/0151509 A1, hereafter Sunkavalli), as applied above to claim 19, and further in view of Adegan (US Patent 10,360,601 B1).
As per claim 33, Taliwal in view of Sunkavalli does not teach the recited limitations.
Adegan in the same field of endeavor discloses a method for producing a list of parts and labor records to determine the total cost to repair and/or replace damaged parts of a vehicle (ABSATRCT). Specifically, Adegan teaches querying a database to determine at least labor hours and paint & materials necessary to perform the repair (col. 19 lines 26-32).
Taking the combined teachings of Taliwal, Sunkavalli and Adegan as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider querying a database as performed by Adegan in order to determine paint-related repair estimation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664